Name: Council Directive 81/487/EEC of 30 June 1981 amending for the second time Directive 75/726/EEC on the approximation of the laws of the Member States concerning fruit juices and certain similar products
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-07-11

 Avis juridique important|31981L0487Council Directive 81/487/EEC of 30 June 1981 amending for the second time Directive 75/726/EEC on the approximation of the laws of the Member States concerning fruit juices and certain similar products Official Journal L 189 , 11/07/1981 P. 0043 - 0045 Spanish special edition: Chapter 13 Volume 11 P. 0210 Portuguese special edition Chapter 13 Volume 11 P. 0210 ****( 1 ) OJ NO C 175 , 14 . 7 . 1980 , P . 87 . ( 2 ) OJ NO C 182 , 21 . 7 . 1980 , P . 31 . ( 3 ) OJ NO L 33 , 8 . 2 . 1979 , P . 1 . ( 4 ) OJ NO L 311 , 1 . 12 . 1975 , P . 40 . COUNCIL DIRECTIVE OF 30 JUNE 1981 AMENDING FOR THE SECOND TIME DIRECTIVE 75/726/EEC ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING FRUIT JUICES AND CERTAIN SIMILAR PRODUCTS ( 81/487/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS COUNCIL DIRECTIVE 79/112/EEC OF 18 DECEMBER 1978 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO THE LABELLING , PRESENTATION AND ADVERTISING OF FOODSTUFFS FOR SALE TO THE ULTIMATE CONSUMER ( 3 ), PURSUANT TO THE FIRST PARAGRAPH OF ARTICLE 20 THEREOF , DID NOT AFFECT THE PROVISIONS OF DIRECTIVE 75/726/EEC ( 4 ), AS LAST AMENDED BY THE 1979 ACT OF ACCESSION , RELATING TO THE LABELLING AND PRESENTATION OF FRUIT JUICES AND SIMILAR PRODUCTS ; WHEREAS THESE PROVISIONS SHOULD , PURSUANT TO THE SECOND PARAGRAPH OF ARTICLE 20 OF DIRECTIVE 79/112/EEC , BE ADAPTED TO THE RULES LAID DOWN IN THE SAID DIRECTIVE , INCLUDING THOSE GRANTING EXEMPTION OR HAVING A TRANSITIONAL NATURE ; WHEREAS THE IMPLEMENTATION OF THE NEW LABELLING ARRANGEMENTS FOR FRUIT JUICES AND SIMILAR PRODUCTS SHOULD COINCIDE SIMULTANEOUSLY WITH THAT OF DIRECTIVE 79/112/EEC ; WHEREAS , PENDING THE ADOPTION OF COMMUNITY PROVISIONS IN THIS FIELD , THE MEMBER STATES SHOULD , FOR THE TIME BEING , BE FREE TO LAY DOWN RULES GOVERNING THE LABELLING OF PRODUCTS NOT FOR SALE TO THE ULTIMATE CONSUMER , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 DIRECTIVE 75/726/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 11 SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 11 1 . DIRECTIVE 79/112/EEC SHALL APPLY TO THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) TO ( 8 ), IN ACCORDANCE WITH THE FOLLOWING PROVISIONS . 2 . ( A ) THE NAMES UNDER WHICH THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) TO ( 8 ) ARE SOLD SHALL BE THE NAME RESERVED FOR THEM PURSUANT TO ARTICLE 3 ( 1 ), ( 2 ) AND ( 3 ). HOWEVER : ( I ) THE USE OF THE DESCRIPTION " FRUIT NECTAR " MAY BE MADE OPTIONAL BY MEMBER STATES FOR ONE OR MORE OF THE PRODUCTS REFERRED TO IN ARTICLE 3 ( 2 ) WHERE THE DESCRIPTIONS LISTED THEREIN ARE USED TO DESIGNATE THESE PRODUCTS ; ( II ) FOR THE PRODUCT DEFINED IN ARTICLE 1 ( 8 ), THE ADJECTIVE " DRIED " MAY BE REPLACED BY THE ADJECTIVE " POWDERED " AND MAY BE ACCOMPANIED OR REPLACED BY PARTICULARS OF THE SPECIFIC PROCESS USED ( E.G . FREEZE-DRIED OR ANY OTHER SIMILAR REFERENCE ). ( B ) THE NAMES UNDER WHICH THEY ARE SOLD SHALL BE SUPPLEMENTED : ( I ) FOR PRODUCTS MANUFACTURED FROM TWO OR MORE KINDS OF FRUIT , EXCEPT AS REGARDS THE USE OF LEMON JUICE IN ACCORDANCE WITH ARTICLE 7 ( 2 ) ( D ), BY A LIST OF THE FRUITS USED , IN DESCENDING ORDER OF THE WEIGHT OF THE FRUIT JUICES OR PUREES INCLUDED , WHERE APPROPRIATE AFTER RESTORATION ; THE USE OF THE TERM " FRUIT " SHALL BE OPTIONAL IN THIS CASE ; ( II ) FOR PRODUCTS WITH SUGAR ADDED WITHIN THE LIMITS LAID DOWN IN ARTICLE 4 ( 2 ) ( A ) ( II ), BY THE DESCRIPTION " SWEETENED " , FOLLOWED BY AN INDICATION OF THE MAXIMUM QUANTITY OF SUGARS ADDED , CALCULATED AS DRY MATTER AND EXPRESSED AS GRAMS PER LITRE ; THE QUANTITY INDICATED MAY NOT EXCEED THE ACTUAL QUANTITY ADDED BY MORE THAN 15 % ; ( III ) FOR THE FRUIT NECTARS REFERRED TO IN ARTICLE 3 ( 2 ) ( C ) WHICH ARE NOT DESIGNATED BY THE DESCRIPTION " SUCCO E POLPA " ALONE , IN ACCORDANCE WITH THE NATIONAL PROVISIONS REFERRED TO IN ( A ) ( I ), BY THE DESCRIPTION " CONTAINS FRUIT PULP " OR AN EQUIVALENT DESCRIPTION . 3 . AN OBLIGATION TO DECLARE THE LIST OF INGREDIENTS SHALL APPLY , SUBJECT TO THE FOLLOWING DEROGATIONS : ( A ) ( I ) THE RESTORATION TO ITS ORIGINAL STATE , BY MEANS OF THE SUBSTANCES STRICTLY NECESSARY FOR THIS OPERATION : - OF FRUIT JUICE FROM A CONCENTRATED FRUIT JUICE , - OF A FRUIT PUREE FROM CONCENTRATED FRUIT PUREE ; ( II ) THE RESTORATION OF THE FLAVOUR : - TO CONCENTRATED FRUIT JUICE , - TO DRIED FRUIT JUICE , SHALL NOT INVOLVE AN OBLIGATION TO DECLARE THE LIST OF THE INGREDIENTS USED FOR THIS PURPOSE . ( B ) THE SUBSTANCES LISTED IN THE FIRST INDENT OF ARTICLE 4 ( 2 ) ( B ) SHALL NOT BE CONSIDERED AS INGREDIENTS OF ONE OF THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) TO ( 8 ) WHERE THE SULPHUR DIOXIDE CONTENT OF THESE PRODUCTS , AS DETERMINED BY ANALYSIS , DOES NOT EXCEED 10 MG PER LITRE . 4 . INDICATION OF THE FOLLOWING PARTICULARS SHALL ALSO BE COMPULSORY ON THE LABELLING OF THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) TO ( 8 ): ( A ) FOR FRUIT JUICE AND NECTAR OBTAINED WHOLLY OR PARTIALLY FROM A CONCENTRATED PRODUCT , THE DECLARATION " CONTAINS . . . MADE FROM CONCENTRATE " , PLUS THE NAME OF THE CONCENTRATED PRODUCT USED ; THIS DECLARATION SHALL APPEAR IN THE IMMEDIATE VICINITY OF THE PRODUCT NAME , STANDING OUT PROMINENTLY IN BOLD LETTERING ; ( B ) FOR THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ), ( 6 ) AND ( 7 ), THE CARBON DIOXIDE CONTENT OF WHICH IS GREATER THAN 2 G PER LITRE , THE DESCRIPTION " CARBONATED " ; ( C ) FOR CONCENTRATED FRUIT JUICE AND DRIED FRUIT JUICE , AN INDICATION OF THE QUANTITY OF WATER TO BE ADDED TO RESTORE THE PRODUCT ; ( D ) FOR FRUIT NECTARS , THE ACTUAL MINIMUM CONTENT OF FRUIT JUICE , FRUIT PUREE OR MIXTURE OF THESE INGREDIENTS , BY THE DECLARATION " FRUIT CONTENT : . . . % MINIMUM " . 5 . THE PARTICULARS REFERRED TO IN PARAGRAPH 4 ( A ), ( B ) AND ( D ) SHALL APPEAR IN THE SAME FIELD OF VISION OF THOSE REFERRED TO IN ARTICLE 11 ( 3 ) ( A ) OF DIRECTIVE 79/112/EEC . 6 . THE ADDITION OF L-ASCORBIC ACID AS PROVIDED FOR IN ARTICLE 4 ( 1 ) ( B ) SHALL NOT AUTHORIZE ANY REFERENCE TO VITAMIN C . ' 2 . THE FOLLOWING ARTICLE SHALL BE INSERTED : ' ARTICLE 11A WITHOUT PREJUDICE TO THE PROVISIONS TO BE ADOPTED BY THE COMMUNITY IN THIS FIELD , THE MEMBER STATES SHALL REMAIN FREE TO DETERMINE THE LABELLING RULES FOR THE PRODUCTS REFERRED TO IN ARTICLE 2 ( 2 ) WHICH ARE NOT TO BE DELIVERED AS SUCH TO THE ULTIMATE CONSUMER . ' ARTICLE 2 MEMBER STATES SHALL AMEND THEIR LAWS AS NECESSARY TO COMPLY WITH THIS DIRECTIVE AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . THE LAWS THUS AMENDED SHALL APPLY SO AS TO : - PERMIT NOT LATER THAN 1 JULY 1983 TRADE IN THOSE PRODUCTS WHICH COMPLY WITH THIS DIRECTIVE , - PROHIBIT AS FROM 1 JULY 1984 TRADE IN THOSE PRODUCTS WHICH DO NOT COMPLY WITH THIS DIRECTIVE . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 30 JUNE 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS